Per Cwriam.
This cause, a suit in chancery, was before this Court, May term, 1853, at which time an opinion, containing the facts involved in it, was given. The decree below was reversed, and the cause remanded without, as *579there should have been, particular instructions as to the further action of the Circuit Court.
J G. Jones, J. E. Blythe and J. Lockhart, for the appellants.
S. Judah, for the appellees.
In that Court cross motions were made—by the plaintiffs, that the Court proceed to render another decree in accordance with the principles laid down in the former decision of this Court,—by the defendants, that the former submission of the cause be set aside, the pleadings amended, new testimony heard, &c.
The Court overruled the motion of the defendants, and proceeded to a decree as moved for by the plaintiffs.
The course of proceeding in the Circuit Court, was left, by the decree in this Court, much to the discretion of the former. It has exercised that discretion, and we can not say improperly. The additional testimony proposed to be offered, might have been given upon the former hearing. The co-defendants might have been examined. Gres. Eq. Ev. 338.
The decree below is affirmed with costs.